Case 19-29307-JKS        Doc 12    Filed 01/08/20 Entered 01/08/20 17:20:03               Desc Main
                                   Document     Page 1 of 2




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY                                           Order Filed on January 8, 2020
 Caption in Compliance with D.N.J. LBR 9004-2(c)                  by Clerk
                                                                  U.S. Bankruptcy Court
 Jonathan Schwalb, Esq.                                           District of New Jersey
 Friedman Vartolo LLP
 85 Broad Street, Suite 501
 New York, New York 10004
 Attorneys for SN Servicing Corporation as Servicer for
 SRP 2013-3,
 U.S. Bank TrustLLC National Association, as Trustee of the
 P: (212)Series
 Lodge    471-5100
                III Trust
 Bankruptcy@FriedmanVartolo.com
 P: (212) 471-5100
 Bankruptcy@FriedmanVartolo.com
 IN RE:                                                       CASE NO.: 19-29307
 IN RE:
                                                              CHAPTER: 7
 RobertSisk
 Karen A. D’Angelo
                                                              HON. JUDGE.:
 Debtors                                                      John K. Sherwood
 Debtors
                                                              HEARING DATE:
                                                              January 7, 2020 at 10:00 AM


                          ORDER VACATING AUTOMATIC STAY

       The relief set forth on the following page numbered two (2) is hereby ORDERED.




 DATED: January 8, 2020
Case 19-29307-JKS        Doc 12    Filed 01/08/20 Entered 01/08/20 17:20:03              Desc Main
                                   Document     Page 2 of 2




       Upon the motion of SN Servicing Corporation as Servicer for U.S. Bank Trust National
Association, as Trustee of the Lodge Series III Trust, on behalf of its successors and/or assigns
(hereinafter collectively “Secured Creditor” and/or “Movant”) under Bankruptcy Code section
362(d) for relief from the automatic stay as to certain property as hereinafter set forth, and for
cause shown, it is

        ORDERED that the automatic stay of Bankruptcy Code Section 362(a) is vacated to
permit the Movant to institute or resume and prosecute to conclusion one or more actions in the
court(s) of appropriate jurisdiction to pursue the movant's rights in the following:

       [x] Real property commonly known and more fully described as: 223 Hawthorne Street,
Roselle Park, NJ 07204

       ORDERED that the movant may join the debtor and any trustee appointed in this case as
defendants in its action(s) irrespective of any conversation to any other chapter of the
Bankruptcy Code; and it is further

        ORDERED, that the stay afforded by 11 U.S.C. §362(a) be, and is hereby, modified to
permit SN Servicing Corporation as Servicer for U.S. Bank Trust National Association, as
Trustee of the Lodge Series III Trust, it’s successors and/or assigns, to pursue its rights under
applicable state law with respect to the premises 223 Hawthorne Street, Roselle Park, NJ 07204;
and it is further

       ORDERED, that the instant order is binding in the event of a conversion; and it is further

      ORDERED, that the Movant is granted reasonable attorney fees in the amount of
$400.00 and costs in the amount of $181.00; and it is further

        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of
the collateral.

        ORDERED, that the movant shall serve this order on the debtor, any trustee, and any
other party who entered an appearance on the motion.
